COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        GFH Funding, Ltd. and Gonzalez Financial Holdings, Inc. v.
                            Kraken Holdings, LLC and Morlock, LLC

Appellate case number:      01-16-00853-CV

Trial court case number:    2010-52641

Trial court:                55th District Court of Harris County
        On July 13, 2017, we abated this appeal and remanded the case to the trial court to
address a dispute about the accuracy of the reporter’s record—specifically Defendant’s
Exhibit 1, identified as “Distribution Lists for 2012–2015,” and Defendants’ Exhibit 2,
identified as “Kraken Portfolio”—that were not included in the reporter’s record filed on
March 2, 2017. TEX. R. APP. P. 34.6(e)(2), (f).
        On September 19, 2017, the court reporter filed a reporter’s record of the trial
court’s August 14, 2017 abatement hearing. The hearing record reflects that the parties
“are in agreement” as to Defendant’s Exhibit 1, “Distribution Lists 2012–2015,” and
Defendants’ Exhibit 2, “Kraken Portfolio,” which “were offered at trial” and
“reoffer[ed]” at the abatement hearing to “be made a part of the record and go up on
appeal with the certified record.” The two exhibits are included in the reporter’s record
filed on September 19, 2017. Accordingly, we reinstate this case on the Court’s active
docket.
        On June 21, 2017, appellants, GFH Funding, Ltd. and Gonzalez Financial
Holdings, Inc., filed an “Advisory to the Court and Motion for New Trial.” The motion is
dismissed as moot.
        Appellee’s brief is due to be filed no later than 30 days from the date of this order.
See TEX. R. APP. P. 38.6(b), (d).
        It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting individually
Date: October 19, 2017